                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

MIDWEST OPERATING ENGINEERS                  )
WELFARE FUND, et al.,                        )     No. 19 CV 1153
                                             )
                          Plaintiffs,        )
                                             )
      v.                                     )     Magistrate Judge Young B. Kim
                                             )
DAVIS & SON EXCAVATION LLC &                 )
DAVIS CONSTRUCTION LLC,                      )
                                             )     June 24, 2021
                          Defendants.        )

                    MEMORANDUM OPINION and ORDER

      Plaintiffs (collectively referred to herein as “the Funds”) brought this case

pursuant to ERISA and the Labor Management Relations Act seeking an audit of

Defendant’s records to identify any unpaid contributions owed and the payment of

any amounts determined to be due along with audit fees, attorney’s fees, and costs.

Before the court is the Funds’ motion for a protective order to bar discovery with

respect to: (1) the contractual relationship between the Funds and their attorneys;

and (2) the amount of attorney’s fees the Funds have incurred. For the following

reasons, the motion is granted.

                                        Analysis

      The Funds argue that the proposed discovery is unnecessary because

attorney’s fees are a remedy under ERISA, see 29 U.S.C. § 1132(g)(2)(D), and assert

that if the Funds succeed at trial, they will then file a fee petition under Local Rule

54.3 to establish the appropriate amount of attorney’s fees to be recovered. (R. 101,
Pls.’ Mot. ¶ 6.) As support for this position, the Funds point to this court’s prior

ruling denying their motion for summary judgment with respect to fees and costs as

premature    until   the   court    determines   whether     Defendant   owes   unpaid

contributions, interest, or liquidated damages. (Id. ¶ 5.)

      Defendant argues that it is entitled to discover whether Plaintiffs actually

incurred any attorney’s fees.      Defendant asserts that the Local Rules governing

attorney’s fee petitions address only the appropriateness of the amount of fees

requested, not the “underlying agreement to pay or the arrangement between the

purported attorney and client.” (R. 103, Def.’s Resp. ¶ 9.) According to Defendant,

discovery regarding the nature of the Funds’ payment arrangements or contractual

relationship with their attorneys is relevant to determine whether an award of

attorney’s fees to Plaintiffs would amount to “a windfall or a reimbursement.” (Id.)

      In objecting to the current motion Defendant assumes, without citing any

authority, that the Funds’ payment arrangements with their counsel will impact

their claims for attorney’s fees under Section 1132(g)(2)(D).        But Defendant’s

assumption overlooks caselaw in this circuit establishing that because it is the

litigant, not the attorney, who owns the attorney’s fee awarded under ERISA, such

fees are awarded even where the attorneys are in-house. Central States, S.E. &

S.W. Areas Pension Fund v. Central Cartage Co., 76 F.3d 114, 116-17 (7th Cir. 1996)

(“[T]he wages of staff counsel do not matter; the court should make an award

representing the cost the victorious litigant would have incurred to buy legal

services in the market, no matter how the litigant actually acquired those




                                           2
services.”). The fact that an attorney is salaried or works in-house is not a bar to a

statutory fee award because the fees compensate for the opportunity cost inherent

in litigating the case, and time in-house attorneys spend on the relevant litigation is

time they could have spent on other productive work for the company. Id.; see also

Textor v. Bd. of Regents of N. Ill. Univ., 711 F.2d 1387, 1396-97 (7th Cir. 1983).

Awarding attorney’s fees under the prevailing market rate to parties who rely on

salaried attorneys avoids penalizing companies for efficiently handling legal work

in-house. Wis. v. Hotline Indus., Inc., 236 F.3d 363, 365-66 (7th Cir. 2000).

      The court agrees with the Funds that Local Rule 54 will govern the procedure

in which they will seek to establish the reasonableness of their attorney’s fee

request should they prevail on the merits at trial, and that questions regarding the

amount of their attorney’s fees or nature of their fee arrangements with counsel are

premature at this time. As such, Defendant’s proposed discovery regarding the

relationship between the Funds and their attorneys and the actual amount of

attorney’s fees the Funds have incurred is not relevant.

                                    Conclusion

      For the foregoing reasons, the Funds’ motion for a protective order is granted.

                                              ENTER:


                                              ____________________________________
                                              Young B. Kim
                                              United States Magistrate Judge




                                          3
